
	

114 HJ 53 IH: Proposing an amendment to the Constitution of the United States relating to contributions and expenditures with respect to Federal elections.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 53
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2015
			Mr. Yarmuth (for himself and Mr. Cohen) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relating to contributions and
			 expenditures with respect to Federal elections.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.Financial expenditures, or in-kind equivalents, with respect to a candidate for Federal office, without regard to whether or not a communication expressly advocates the election or defeat of a specified candidate in the election, shall not constitute protected speech, as guaranteed by this Constitution or any amendment to this Constitution.
 2.Congress shall have the power to enact a mandatory public financing system to provide funds to qualified candidates in elections for Federal office, which shall be the sole source of funds raised or spent with respect to Federal elections.
 3.Congress shall have power to enforce the provisions of this article by appropriate legislation..  